Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered December 7, 1993, convicting defendant, after a jury trial, of criminal sale of controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s claim that he was deprived of a fair trial by the undercover officer’s testimony that prerecorded buy money is not recovered in 50% of buy and bust cases, and by the prosecutor’s use of this testimony in summation to support an argument that defendant was a sophisticated drug dealer, is unpreserved for appellate review as a matter of law (CPL 470.05 [2]), and we decline to review it in the interest of justice. Concur—Rosenberger, J. P., Wallach, Rubin, Kupferman and Tom, JJ.